                                                                               Case 3:18-cv-06721-JCS Document 65 Filed 07/05/19 Page 1 of 13


                                                                  1    Mark I. Schickman
                                                                               Schickman (CSB
                                                                                           (CSB #62653)
                                                                       Cathleen S. Yonahara
                                                                                   Yonahara (CSB #203802)
                                                                  2    FREELAND COOPER & FOREMAN LLP
                                                                       150 Spear Street, Suite 1800
                                                                  3    San Francisco, California 94105
                                                                       Telephone:
                                                                       Telephone: (415)
                                                                                   (415) 541-0200
                                                                  4    Facsimile: (415)
                                                                                  (415) 495-4332
                                                                       Email: schickman@freelandlaw.com
                                                                   5          yonahara@freelandlaw.com
                                                                  6    THEODORE J, BIELEN, JR.(CSB #56395)
                                                                       BIELEN & LAMPE
                                                                  7    1390 Willow Pass Road, Ste 1020
                                                                       Concord, CA 94520
                                                                  8    Telephone: (925) 288-9720
                                                                       Facsimilia: (925)
                                                                                   (925) 288-9731
                                                                   9   Email: bielenlt@yahoo.com
                                                                              bielenit@yahoo.com
                                                              10       Attorneys for Defendant and Counter-Claimants
                                                                       O'Keeffe's, Inc., d/b/a SaftiFirst
                                                              11
FREELAND COOPER & FOREMAN LLP




                                                                  12                                  UNITED STATES DISTRICT COURT
                                                                  13                             NORTHERN DISTRICT OF CALIFORNIA
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14   ELY HOLDINGS LIMITED, a United                  )   CASE NO. 18-CV-06721-JCS
                                                                                                                                    18-CV-06721-JCS
                                                                       Kingdom company, and GREENLITE                  )
                                                                  15   GLASS SYSTEMS INC., a Canadian                  )   DEFENDANT AND COUNTER-
                                                                       company,                                        )   CLAIMANT O'KEEFFE'S, INC. d/b/a
                                                                  16                                                   )   SAFTIFIRST'S MEMORANDUM OF
                                                                                        Plaintiffs,                    )   POINTS AND AUTHORITIES IN
                                                                  17                                                   )   OPPOSITION TO PLAINTIFFS'
                                                                          v.                                           )   MOTION TO DISMISS
                                                                  18                                                   )   DEFENDANT'S LANHAM ACT AND
                                                                       O'KEEFFE'S,
                                                                       O’KEEFFE’S, INC.,
                                                                                       INC., d/b/a
                                                                                               d/b/a SAFTIFIRST,
                                                                                                      SAFTIFIRST, a    )   UCL COUNTERCLAIMS AND TO
                                                              19       California corporation,                         )   STRIKE 35 USC § 112 PLEADINGS
                                                                                                                       )
                                                              20                      Defendant.                       )          Honorable Joseph
                                                                                                                           Judge: Honorable   Joseph C. Spero
                                                                       ____________________________________            )   Date: August
                                                                                                                           Date:  August2,2, 2019
                                                                                                                                             2019
                                                              21                                                       )   Time: 9:30
                                                                                                                           Time:  9:30 a.m.
                                                                                                                                       a.m.
                                                                       O'KEEFFE'S,
                                                                       O’KEEFFE’S, INC.,
                                                                                       INC., d/b/a
                                                                                               d/b/a SAFTIFIRST,
                                                                                                      SAFTIFIRST, a    )   Courtroom: G,
                                                                                                                           Courtroom:  G, 15th
                                                                                                                                          15th Floor
                                                              22       California corporation,                         )
                                                                                                                       )
                                                              23                        Counter-Claimant,              )
                                                                                                                       )
                                                              24         v.                                            )
                                                                                                                       )
                                                              25       ELY HOLDINGS LIMITED, a United                  )
                                                                       Kingdom company, and GREENLITE                  )
                                                              26       GLASS SYSTEMS INC., a Canadian                  )
                                                                       company,                                        )
                                                              27                                                       )
                                                                                        Counter-Defendants.            )
                                                              28                                                       )
                                                                       DEFENDANT/COUNTERCLAIMANT'S MPA IN OPPOSITION TO PLAINTIFFS' MOTION TO DISMISS
                                                                       DEFENDANT'S LANHAM ACT AND UCL COUNTERCLAIMS AND TO STRIKE 35 USC § 112 PLEADINGS

                                                                       {00308219}
                                                                              Case 3:18-cv-06721-JCS Document 65 Filed 07/05/19 Page 2 of 13


                                                                  1    I.       INTRODUCTION AND STATEMENT OF ISSUES TO BE DECIDED
                                                                  2             This motion
                                                                                     motion is the epitome
                                                                                                   epitome of form over substance.
                                                                                                                        substance. Plaintiffs
                                                                                                                                   Plaintiffs Ely
                                                                                                                                              Ely Holdings
                                                                                                                                                  Holdings Limited
                                                                                                                                                           Limited ("Ely")
                                                                                                                                                                   (“Ely”)

                                                                  3    and Greenlite Glass Systems
                                                                                           Systems Inc. (“Greenlite”)
                                                                                                        ("Greenlite") know
                                                                                                                      know exactly
                                                                                                                           exactly the
                                                                                                                                   the what,
                                                                                                                                       what, where,
                                                                                                                                             where, when
                                                                                                                                                    when and
                                                                                                                                                         and who of the
                                                                  4    false representations Greenlite
                                                                       false representations  Greenlitemade
                                                                                                        madeabout
                                                                                                             aboutits
                                                                                                                   its product,
                                                                                                                       product,and
                                                                                                                                and that of defendant
                                                                                                                                    that of defendant O'Keefe's
                                                                                                                                                      O’Keefe’s Inc.
                                                                                                                                                                Inc.
                                                                   5   (“SAFTI”). The
                                                                       ("SAFTI"). The pleading
                                                                                       pleading rules
                                                                                                 rules of
                                                                                                       of fraud
                                                                                                           fraud do
                                                                                                                 do not
                                                                                                                     not apply
                                                                                                                          apply to
                                                                                                                                 tothese
                                                                                                                                    these Lanham
                                                                                                                                          Lanham Act
                                                                                                                                                 Act and
                                                                                                                                                      and Unfair
                                                                                                                                                          Unfair Competition
                                                                                                                                                                 Competition
                                                                  6    claims, and even if they did, the claims
                                                                                                         claims are sufficiently
                                                                                                                    sufficiently detailed. However, the facts are known to all
                                                                                                                                 detailed. However,

                                                                  7    parties, and
                                                                       parties, and SAFTI
                                                                                    SAFTI is willing to present
                                                                                          is willing    present its claims
                                                                                                                    claims in even more detail,
                                                                                                                                        detail, as set forth on appendix
                                                                                                                                                                appendix A,
                                                                  8    should the Court so request.
                                                                   9            Regarding the
                                                                                Regarding     invalidity contention,
                                                                                          the invalidity contention, as Plaintiffs note,
                                                                                                                     as Plaintiffs       SAFTI has withdrawn
                                                                                                                                   note, SAFTI     withdrawn its invalidity
                                                                                                                                                                  invalidity
                                                              10       contentions based
                                                                       contentions based upon
                                                                                         upon section
                                                                                              section 101,
                                                                                                      101, but
                                                                                                           but maintains
                                                                                                               maintains itit under
                                                                                                                              under section
                                                                                                                                    section 112,
                                                                                                                                            112, the defense that the patent
                                                                                                                                                                      patent
                                                              11       language
                                                                       language sued
                                                                                sued upon
                                                                                     upon is  indefinite. The
                                                                                           is indefinite. The allegation
                                                                                                               allegation was
                                                                                                                          was properly
                                                                                                                              properly and
                                                                                                                                       and timely
                                                                                                                                           timely made
                                                                                                                                                  made in Answer
                                                                                                                                                          Answer to
FREELAND COOPER & FOREMAN LLP




                                                                  12   Greenlite’s new complaint,
                                                                       Greenlite's     complaint, served
                                                                                                  served after
                                                                                                         after the
                                                                                                               the date
                                                                                                                   date for
                                                                                                                        for invalidity
                                                                                                                            invalidity contentions.
                                                                                                                                       contentions. The motion to strike the
                                                                  13   defense is improper, and anticipates a motion to amend the invalidity contention.
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14            The issue of indefiniteness
                                                                                              indefiniteness raises
                                                                                                             raises the identical
                                                                                                                        identical question
                                                                                                                                  question as the claims
                                                                                                                                                  claims construction:
                                                                                                                                                         construction: what
                                                                                                                                                                       what is
                                                                  15   meant by “the
                                                                                "the two layers of glass are separated
                                                                                                             separated by
                                                                                                                       by one
                                                                                                                          one or
                                                                                                                              or more
                                                                                                                                 more of
                                                                                                                                      of the
                                                                                                                                         the load
                                                                                                                                             load transferring
                                                                                                                                                  transferringmeans”?
                                                                                                                                                               means"? Ely
                                                                  16       Greenlite contend
                                                                       and Greenlite contend in this litigation
                                                                                                     litigation that phrase describes
                                                                                                                            describes a single
                                                                                                                                        single integrated
                                                                                                                                               integrated glass unit, bonded
                                                                                                                                                                      bonded
                                                                  17   together with no separation. SAFTI
                                                                                                    SAFTI opposes
                                                                                                          opposes that
                                                                                                                  that contention
                                                                                                                       contention as aa matter
                                                                                                                                        matter of claims construction; it also
                                                                  18   raises the legal defense under § 112 that the construction asserted by Plaintiffs would make the patent
                                                                  19   language too indefinite to be valid. Preserving
                                                                                                            Preserving that
                                                                                                                       that alternative
                                                                                                                            alternative theory creates no prejudice.
                                                              20       II.      BACKGROUND FACTS
                                                              21                SAFTI was the first company to develop and market American made safety and fire listed and
                                                              22       labeled
                                                                       labeled clear
                                                                               clear glass
                                                                                     glass wall
                                                                                           wall and
                                                                                                and door
                                                                                                    door assemblies.
                                                                                                         assemblies. SAFTI’s President, William
                                                                                                                     SAFTI's President, William O’Keefe, developed and
                                                                                                                                                O'Keefe, developed
                                                              23       tested its glass
                                                                       tested     glass fire floor system
                                                                                                   system in 2015,
                                                                                                             2015, and
                                                                                                                   and patented
                                                                                                                       patented itit in March,
                                                                                                                                        March, 2018.
                                                                                                                                               2018. These
                                                                                                                                                      These inventions
                                                                                                                                                             inventions were
                                                                                                                                                                        were
                                                              24       without reference
                                                                       without reference to
                                                                                          to or
                                                                                             or reliance
                                                                                                reliance upon
                                                                                                         upon any
                                                                                                               any other
                                                                                                                   otherproduct
                                                                                                                         productororpatent.  Elypatented
                                                                                                                                     patent. Ely patented aa different
                                                                                                                                                             different product,
                                                                                                                                                                       product,
                                                              25       upon which it sues in this action, now joined by its North American licensee, Greenlite.
                                                              26                On November
                                                                                   November 5, 2018, Ely
                                                                                                     Ely filed
                                                                                                          filed aa Complaint
                                                                                                                    Complaint against
                                                                                                                               against SAFTI
                                                                                                                                       SAFTI alleging
                                                                                                                                             alleging infringement
                                                                                                                                                      infringement of
                                                                                                                                                                   of its
                                                              27               Dkt. No.
                                                                       patent. Dkt. No. 1.
                                                                                        1. On
                                                                                            OnNovember
                                                                                               November27,
                                                                                                        27,2018,
                                                                                                            2018, SAFTI
                                                                                                                  SAFTI filed
                                                                                                                        filed its Answer and Counterclaim.
                                                                                                                                             Counterclaim. Dkt. No. 11.
                                                              28       On March 22, 2019, Ely served its Disclosure
                                                                                                         Disclosure of Asserted
                                                                                                                       Asserted Claims
                                                                                                                                Claims and
                                                                                                                                       and Infringement
                                                                                                                                           Infringement Contentions.
                                                                                                                                                        Contentions. On
                                                                       DEFENDANT/COUNTERCLAIMANT'S MPA IN OPPOSITION TO PLAINTIFFS' MOTION TO DISMISS
                                                                       DEFENDANT'S LANHAM ACT AND UCL COUNTERCLAIMS AND TO STRIKE 35 USC § 112 PLEADINGS

                                                                       {00308219}                                                                                        11
                                                                              Case 3:18-cv-06721-JCS Document 65 Filed 07/05/19 Page 3 of 13


                                                                  1    May 6, 2019, SAFTI served its Invalidity Contentions.
                                                                  2                    16, 2019,
                                                                                On May 16, 2019, Greenlite
                                                                                                 Greenlite appeared
                                                                                                           appeared in
                                                                                                                    in the
                                                                                                                       the case as aa new
                                                                                                                                       new plaintiff,
                                                                                                                                            plaintiff, filing
                                                                                                                                                        filing its
                                                                                                                                                                its Complaint
                                                                                                                                                                    Complaint

                                                                  3    against SAFTI.
                                                                               SAFTI. Dkt.
                                                                                      Dkt. No.
                                                                                           No. 49.
                                                                                               49. On
                                                                                                    OnMay
                                                                                                      May20,
                                                                                                          20,2019,
                                                                                                              2019,Ely
                                                                                                                    Elyand
                                                                                                                        andGreenlite
                                                                                                                           Greenlite issued
                                                                                                                                      issued their
                                                                                                                                              their "Disclosure
                                                                                                                                                    “Disclosure of Claim
                                                                  4    Terms
                                                                       Terms For Construction.” SAFTI Answered
                                                                                 Construction." SAFTI Answered and
                                                                                                               and filed
                                                                                                                   filed aa Counterclaim
                                                                                                                            Counterclaim against Greenlite on May 31,
                                                                   5   2019 (Dkt. No. 56), which includes Lanham Act violations and Unfair Competition claims under the
                                                                  6    common law
                                                                       common law and under California's
                                                                                  and under California's Business
                                                                                                         Business&& Professions
                                                                                                                    ProfessionsCode
                                                                                                                                Codesection
                                                                                                                                     section17200.
                                                                                                                                             17200. Dkt.     56.
                                                                                                                                                    Dkt. No. 56.

                                                                  7    Plaintiffs seek to dismiss those two counterclaims
                                                                                                            counterclaims by this motion.
                                                                                                                                  motion. Plaintiffs
                                                                                                                                          Plaintiffs also
                                                                                                                                                     also seek
                                                                                                                                                          seek to
                                                                                                                                                               to strike
                                                                                                                                                                  strike one of
                                                                  8    three grounds for invalidity asserted by SAFTI, based on 35 U.S.C. § 112, as being indefinite.
                                                                   9            SAFTI’s allegations are sufficiently
                                                                                SAFTI's allegations     sufficiently detailed to survive this motion, and Ely/Greenlite know it.
                                                              10       SAFTI relies upon misrepresentations
                                                                                         misrepresentations emblazoned
                                                                                                            emblazoned on
                                                                                                                       on Greenlite’s
                                                                                                                          Greenlite's website, and false claims by which
                                                              11       violate the law and the rules of fair competition. This motion
                                                                                                             competition. This motion is
                                                                                                                                      is legally
                                                                                                                                         legally and factually misplaced.
FREELAND COOPER & FOREMAN LLP




                                                                  12   III.  ARGUMENT
                                                                       III. ARGUMENT
                                                                  13           A.      SAFTI’s Lanham Act and Unfair Competition Claims Are Properly Pled.
                                                                                       SAFTI's
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14                   1.      The Heightened Pleadings Requirements Under Rule 9(b) Are Inapplicable
                                                                                               SAFTI’s Lanham Act and Unfair Competition Claims.
                                                                                               SAFTI's
                                                                  15

                                                                  16            In Vess
                                                                                   Vess v. Ciba-Geigy
                                                                                           Ciba-Geigy Corp. USA,
                                                                                                            USA, 317
                                                                                                                 317 F.3d
                                                                                                                     F.3d 1097,
                                                                                                                          1097, 1104
                                                                                                                                1104 (9th
                                                                                                                                     (9th Cir. 2003),
                                                                                                                                               2003), a case
                                                                                                                                                        case on
                                                                                                                                                             on which
                                                                                                                                                                which
                                                                  17   Plaintiffs rely,
                                                                       Plaintiffs rely, the
                                                                                        the Ninth
                                                                                            Ninth Circuit
                                                                                                  Circuit stated
                                                                                                          stated that
                                                                                                                 that “only     allegations of fraud are subject to Rule
                                                                                                                      "only the allegations                         Rule 9(b)'s
                                                                                                                                                                         9(b)'s
                                                                  18   heightened pleading
                                                                       heightened pleading requirements.
                                                                                           requirements. The
                                                                                                         The text
                                                                                                              text of
                                                                                                                   of Rule
                                                                                                                      Rule 9(b)
                                                                                                                           9(b) requires
                                                                                                                                requires only
                                                                                                                                         only that
                                                                                                                                               that in
                                                                                                                                                     in ‘all
                                                                                                                                                        'all averments
                                                                                                                                                             averments of fraud
                                                                  19         the circumstances
                                                                       ..., the   circumstances constituting
                                                                                                constituting fraud
                                                                                                             fraud ...       be stated
                                                                                                                   ... shall be  stated with
                                                                                                                                        with particularity.'
                                                                                                                                              particularity.’ Fed.R.Civ.P.
                                                                                                                                                               Fed.R.Civ.P. 9(b)
                                                                                                                                                                            9(b)
                                                              20                                                                    supporting a claim be stated with
                                                                       (emphasis added). The rule does not require that allegations supporting
                                                              21       particularity when those allegations
                                                                       particularity            allegations describe
                                                                                                            describe non-fraudulent
                                                                                                                     non-fraudulent conduct."
                                                                                                                                    conduct.” (emphasis
                                                                                                                                              (emphasis added).
                                                                                                                                                        added). The
                                                              22       Ninth Circuit reversed the district court's dismissal of Vess's complaint against Novartis for failure to
                                                              23       satisfy Rule
                                                                       satisfy Rule 9(b) because
                                                                                         because plaintiff’s “allegations against
                                                                                                 plaintiff's "allegations against Novartis
                                                                                                                                  Novartis do
                                                                                                                                           do not
                                                                                                                                              not rely
                                                                                                                                                  rely entirely
                                                                                                                                                       entirely on   unified
                                                                                                                                                                on a unified
                                                              24       fraudulent course of
                                                                                         of conduct,
                                                                                            conduct, his
                                                                                                     his claims
                                                                                                         claims against
                                                                                                                against Novartis
                                                                                                                        Novartisare
                                                                                                                                 arenot
                                                                                                                                     not‘grounded
                                                                                                                                         'grounded in
                                                                                                                                                    in fraud.’”
                                                                                                                                                        fraud.'"
                                                              25                The heightened
                                                                                The heightened pleadings
                                                                                               pleadings requirements
                                                                                                         requirements under
                                                                                                                      under Rule
                                                                                                                            Rule 9(b)      inapplicable where
                                                                                                                                 9(b) are inapplicable  where the
                                                              26       pleadings do not assert a course of conduct that is fraudulent
                                                                                                                           fraudulent under California law. See Oracle
                                                              27                          Computer Co., Inc.,
                                                                       Am., Inc. v. TERiX Computer      Inc., No. 5:13-CV-03385-PSG,
                                                                                                                  5:13-CV-03385-PSG, 2014
                                                                                                                                     2014 WL
                                                                                                                                          WL 31344,
                                                                                                                                             31344, at *5 (N.D. Cal.
                                                              28       Jan. 3, 2014); In re Mattel, Inc., 588 F. Supp. 2d 1111, 1118 (C.D. Cal. 2008).
                                                                       DEFENDANT/COUNTERCLAIMANT'S MPA IN OPPOSITION TO PLAINTIFFS' MOTION TO DISMISS
                                                                       DEFENDANT'S LANHAM ACT AND UCL COUNTERCLAIMS AND TO STRIKE 35 USC § 112 PLEADINGS

                                                                       {00308219}                                                                                           2
                                                                              Case 3:18-cv-06721-JCS Document 65 Filed 07/05/19 Page 4 of 13


                                                                  1             In Oracle Am., Inc., 2014 WL 31344, at *5, this Court reasoned that:
                                                                  2             Oracle's allegations
                                                                                Oracle's allegations here
                                                                                                     here cannot
                                                                                                          cannot be
                                                                                                                 be said
                                                                                                                    said to
                                                                                                                         to rely entirely
                                                                                                                                 entirely on
                                                                                                                                          on a course of conduct that is

                                                                  3             fraudulent
                                                                                fraudulent under California law. Although Oracle alleges that Defendants "knowingly
                                                                                                                                                         “knowingly
                                                                  4                                   defraud Oracle"
                                                                               and with the intent to defraud Oracle” improperly
                                                                                                                      improperly used its customers
                                                                                                                                          customers login credentials
                                                                   5                      Oracle's computers without
                                                                                to access Oracle's           without authorization,
                                                                                                                     authorization, the
                                                                                                                                    the nub
                                                                                                                                        nub of Oracle's complaint in
                                                                  6                       is that
                                                                                this case is  that Defendants
                                                                                                   Defendants duped
                                                                                                              duped at least
                                                                                                                        least one
                                                                                                                              one Oracle
                                                                                                                                  Oracle customer
                                                                                                                                          customer into
                                                                                                                                                   into purchasing
                                                                                                                                                        purchasing its
                                                                  7             unauthorized service update by misrepresenting the customer's right to updates without
                                                                  8            a support contract with Oracle. It therefore was not Oracle, but Oracle's customers,
                                                                   9           that relied
                                                                               that relied on
                                                                                           on the
                                                                                               thealleged
                                                                                                    allegedmisrepresentation.
                                                                                                            misrepresentation. Because
                                                                                                                               Because the
                                                                                                                                        the disputed
                                                                                                                                             disputed conduct
                                                                                                                                                       conduct
                                                              10                involves third-party
                                                                                         third-party reliance
                                                                                                     reliance and
                                                                                                              and not the first-party reliance required to recover
                                                              11                for an economic injury from fraud under California
                                                                                                                        California law, even if Rule 9(b) might
FREELAND COOPER & FOREMAN LLP




                                                                  12            apply to other CFAA claims, it does not apply here. Id. (emphasis added).
                                                                  13            Similarly, here, SAFTI does not allege a course of conduct that satisfies the elements of fraud
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14   under California
                                                                       under California law.  Although SAFTI
                                                                                        law. Although  SAFTI alleges
                                                                                                              alleges that
                                                                                                                       that Greenlite
                                                                                                                            Greenlite engaged
                                                                                                                                      engaged in
                                                                                                                                               in fraudulent
                                                                                                                                                   fraudulent conduct,
                                                                                                                                                              conduct, the
                                                                  15   essence of
                                                                       essence    SAFTI’s counterclaim
                                                                               of SAFTI's counterclaim is  that Greenlite
                                                                                                       is that  Greenlite unfairly
                                                                                                                          unfairly competed
                                                                                                                                   competed with
                                                                                                                                            with SAFTI
                                                                                                                                                 SAFTI by
                                                                                                                                                       by making
                                                                                                                                                          making
                                                                  16   misrepresentations to
                                                                       misrepresentations  to potential
                                                                                              potential customers,
                                                                                                        customers, and
                                                                                                                   and those customers relied
                                                                                                                       those customers           this misrepresentations
                                                                                                                                       relied on this misrepresentations to
                                                                  17   award jobs
                                                                       award         Greenlite, rather
                                                                             jobs to Greenlite, rather than SAFTI.
                                                                                                            SAFTI. "Because
                                                                                                                    “Becausethe
                                                                                                                             thedisputed
                                                                                                                                 disputedconduct
                                                                                                                                          conduct involves
                                                                                                                                                   involves third-party
                                                                                                                                                             third-party
                                                                  18   reliance and not the first-party reliance required
                                                                       reliance                                  required to recover for an economic injury from fraud under
                                                                  19   California law, . . . Rule 9(b) . . . . does not apply here.”
                                                                                                                              here." Id.
                                                              20                                                                California’s Unfair Competition Law or
                                                                               Rule 9(b) does not apply to claims arising under California's
                                                              21       Lanham Act claims that do not specifically allege fraud or allege facts that necessarily constitute
                                                              22       fraud. See In re Mattel, Inc., 588 F. Supp. 2d at 1118 (holding plaintiff’s
                                                                                                                                       plaintiff's Section 17200 claim did not
                                                              23                                      pled with
                                                                       sound in fraud and need not be pled with particularity);
                                                                                                                particularity); see also Burdick v. Union Sec. Ins. Co., No.
                                                              24       CV 07-4028 ABC (JCX), 2009 WL 4798873,
                                                                                                     4798873, at *14 (C.D. Cal. Dec. 9, 2009) ("As
                                                                                                                                              (“As an initial matter,
                                                              25           California Supreme
                                                                       the California Supreme Court
                                                                                              Court has
                                                                                                    has held
                                                                                                        held that,
                                                                                                             that, ‘contrary
                                                                                                                   'contrary to the suggestion ... that the court may require
                                                              26       fact-specific pleading [for UCL claims], the well-settled
                                                                                                                    well-settled rule
                                                                                                                                 rule is
                                                                                                                                      is otherwise
                                                                                                                                         otherwise except
                                                                                                                                                   except in
                                                                                                                                                           in pleading
                                                                                                                                                              pleading fraud.’”);
                                                                                                                                                                        fraud.'");
                                                              27       Oracle      Inc., 2014
                                                                       Oracle Am., Inc., 2014 WL
                                                                                              WL 31344
                                                                                                 31344 at
                                                                                                       at *10  (holding Rule
                                                                                                          *10 (holding  Rule 9(b)
                                                                                                                             9(b) does
                                                                                                                                  does not
                                                                                                                                       not apply
                                                                                                                                            apply to
                                                                                                                                                   to plaintiff's
                                                                                                                                                      plaintiff’s false
                                                                                                                                                                   false
                                                              28       advertising claim
                                                                       advertising claim under
                                                                                         under the
                                                                                               the Lanham
                                                                                                   Lanham Act
                                                                                                          Act because
                                                                                                              because “the
                                                                                                                      "the Ninth
                                                                                                                           Ninth Circuit
                                                                                                                                 Circuit itself
                                                                                                                                         itself has
                                                                                                                                                has never
                                                                                                                                                    never held as such");
                                                                                                                                                                  such”);
                                                                       DEFENDANT/COUNTERCLAIMANT'S MPA IN OPPOSITION TO PLAINTIFFS' MOTION TO DISMISS
                                                                       DEFENDANT'S LANHAM ACT AND UCL COUNTERCLAIMS AND TO STRIKE 35 USC § 112 PLEADINGS

                                                                       {00308219}                                                                                           3
                                                                              Case 3:18-cv-06721-JCS Document 65 Filed 07/05/19 Page 5 of 13


                                                                  1    Autodesk, Inc. v. Dassault Systemes Solid Works Corp., C08-04397
                                                                                                                              C08–04397 WHA, 2008 WL 6742224, at *4
                                                                  2    (N.D.Cal. Dec.18, 2008) (declining to impose heightened pleading standard under Rule 9(b) to a false

                                                                  3    advertising claim
                                                                       advertising claim under
                                                                                         under the
                                                                                               the Lanham
                                                                                                   Lanham Act
                                                                                                          Act because
                                                                                                              because “...
                                                                                                                      "... neither
                                                                                                                           neither the
                                                                                                                                   the Ninth
                                                                                                                                       Ninth Circuit
                                                                                                                                             Circuit nor
                                                                                                                                                     nor this Court has
                                                                  4    addressed the extent to which Rule 9(b) applies to Lanham Act claims,”     “[the defendant] has not
                                                                                                                                     claims," and "[the
                                                                   5   provided any
                                                                       provided any persuasive
                                                                                    persuasive authority
                                                                                               authorityfor
                                                                                                         forits
                                                                                                             its argument
                                                                                                                 argumentthat
                                                                                                                          that aa false
                                                                                                                                  false advertising
                                                                                                                                        advertising claim
                                                                                                                                                    claim isis subject
                                                                                                                                                               subject to
                                                                                                                                                                       to a
                                                                  6    heightened pleading standard ...”).
                                                                                                    ...").

                                                                  7            In re Mattel, Inc., 588 F. Supp. 2d at 1118, this Court held that although plaintiffs alleged that
                                                                  8    defendants engaged
                                                                       defendants engaged in  “fraudulent” business
                                                                                           in "fraudulent" business acts     practices under
                                                                                                                    acts or practices  under California
                                                                                                                                             California Business
                                                                                                                                                        Business and
                                                                                                                                                                 and
                                                                   9   Professions Code § 17200,
                                                                                          17200, “‘fraudulent’ under section
                                                                                                 "'fraudulent' under section 17200
                                                                                                                             17200 is
                                                                                                                                   is not
                                                                                                                                      not the
                                                                                                                                          the same
                                                                                                                                              same as common
                                                                                                                                                      common law fraud—
                                                              10          section 17200
                                                                       as section 17200 does
                                                                                        does not
                                                                                             not require
                                                                                                 requireaa plaintiff
                                                                                                           plaintifftoto plead
                                                                                                                         pleadall
                                                                                                                               all of
                                                                                                                                   of the
                                                                                                                                      the elements
                                                                                                                                          elementsof
                                                                                                                                                   of fraud.” Thus, the
                                                                                                                                                      fraud." Thus, the
                                                              11       particularity requirements
                                                                       particularity  requirementsunder
                                                                                                   underRule
                                                                                                         Rule9(b)
                                                                                                              9(b) were
                                                                                                                   were inapplicable. Similarly, here,
                                                                                                                        inapplicable. Similarly, here, SAFTI's
                                                                                                                                                       SAFTI’s unfair
                                                                                                                                                               unfair
FREELAND COOPER & FOREMAN LLP




                                                                  12   competition claim
                                                                       competition claim alleges
                                                                                         alleges Greenlite
                                                                                                 Greenlite engaged
                                                                                                           engaged in
                                                                                                                    in “fraudulent”
                                                                                                                       "fraudulent" conduct,
                                                                                                                                    conduct, but
                                                                                                                                             but SAFTI
                                                                                                                                                 SAFTI did     allege
                                                                                                                                                       did not allege
                                                                  13   common law
                                                                       common law fraud
                                                                                  fraud elements,
                                                                                        elements, such
                                                                                                  such as
                                                                                                       as justifiable
                                                                                                           justifiablereliance
                                                                                                                       relianceby
                                                                                                                                bySAFTI.  SAFTI’s Lanham Act claim is
                                                                                                                                   SAFTI. SAFTI's
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14   based on
                                                                       based    the same
                                                                             on the same allegations
                                                                                         allegations as     17200 claim,
                                                                                                     as its 17200 claim, and
                                                                                                                         and neither
                                                                                                                             neither allege
                                                                                                                                     allege fraud
                                                                                                                                            fraud or allege
                                                                                                                                                     allege facts
                                                                                                                                                            facts that
                                                                                                                                                                   that
                                                                  15   necessarily constitute fraud. Accordingly,
                                                                                                     Accordingly, Rule
                                                                                                                  Rule 9(b) is inapplicable in this case.
                                                                  16                  2.      Assuming
                                                                                              Assuming Arguendo
                                                                                                        Arguendo Rule
                                                                                                                  Rule 9(b)
                                                                                                                        9(b) Applies,
                                                                                                                             Applies, SAFTI’s
                                                                                                                                      SAFTI's Lanham
                                                                                                                                              Lanham Act and Unfair
                                                                                              Competition Claims Satisfy the Heightened Pleading Requirements.
                                                                  17

                                                                  18                                   SAFTI’s Lanham
                                                                                Assuming arguendo that SAFTI's Lanham Act
                                                                                                                      Act and
                                                                                                                          and Unfair
                                                                                                                              Unfair Competition
                                                                                                                                     Competition Claims are subject to
                                                                  19                        satisfied those heightened
                                                                       Rule 9(b), SAFTI has satisfied       heightened pleading requirements.
                                                                                                                                requirements. In this case, SAFTI alleged
                                                              20       that when
                                                                       that when competing
                                                                                 competing for      and safety
                                                                                           for fire and  safety glazing
                                                                                                                glazing jobs
                                                                                                                         jobs in
                                                                                                                               in Tennessee,
                                                                                                                                   Tennessee, Illinois
                                                                                                                                               Illinois and
                                                                                                                                                        and California
                                                                                                                                                            California (the
                                                                                                                                                                       (the
                                                              21       “where”), Greenlite
                                                                       "where"), Greenlite (the “who”) misled potential
                                                                                           (the "who")        potential customers
                                                                                                                        customers into
                                                                                                                                  into believing
                                                                                                                                       believing that
                                                                                                                                                 that Greenlite’s
                                                                                                                                                      Greenlite's fire and
                                                              22       safety floors
                                                                       safety floors was    American made
                                                                                     was an American      product suitable
                                                                                                     made product suitable for
                                                                                                                           for “buy America” jobs
                                                                                                                               "buy America" jobs and          such
                                                                                                                                                  and the only such
                                                              23       product available
                                                                               available (the
                                                                                         (the “what”)
                                                                                              "what") by
                                                                                                      by misrepresenting
                                                                                                         misrepresenting that:
                                                              24                •     Greenlite was supplying materials manufactured in America;
                                                              25                •     Glass fire and safety floors could not be obtained from an American manufacturer;
                                                              26                •     Greenlite produced “the
                                                                                                         "the only exterior fire-rated glass floor/skylight system available in
                                                              27             America”;
                                                                       North America";
                                                              28                •     Greenlite made “the
                                                                                                     "the only exterior glazed system with an insulated Glass assembly for
                                                                       DEFENDANT/COUNTERCLAIMANT'S MPA IN OPPOSITION TO PLAINTIFFS' MOTION TO DISMISS
                                                                       DEFENDANT'S LANHAM ACT AND UCL COUNTERCLAIMS AND TO STRIKE 35 USC § 112 PLEADINGS

                                                                       {00308219}                                                                                          4
                                                                              Case 3:18-cv-06721-JCS Document 65 Filed 07/05/19 Page 6 of 13


                                                                  1          America”; and
                                                                       North America";
                                                                  2             •      SAFTI’s
                                                                                       SAFTI's fire and safety related flooring violated the patent on Greenlite’s
                                                                                                                                                       Greenlite's product (the
                                                                  3    “how”). Dkt.
                                                                       "how").  Dkt.56,
                                                                                     56,p.7:
                                                                                         p.7:'11!
                                                                                               ¶¶ 16-17.
                                                                  4             These facts set forth with particularity the circumstance of the misconduct and are sufficient to
                                                                   5   allow Greenlite
                                                                             Greenlite to defend
                                                                                          defend itself. Especially where,
                                                                                                 itself. Especially where, as
                                                                                                                           as here,
                                                                                                                              here, Ely
                                                                                                                                    Ely and
                                                                                                                                        and Greenlight
                                                                                                                                            Greenlight know exactly what is
                                                                  6    being alleged the pleading is sufficient to satisfy Rule 9(b)'s
                                                                                                                                9(b)’s particularity
                                                                                                                                       particularity requirement.
                                                                                                                                                     requirement. See Moore v.

                                                                  7    Kayport Package
                                                                       Kayport Package Exp.,
                                                                                       Exp., Inc.,
                                                                                             Inc., 885 F.2d 531,
                                                                                                   885 F.2d 531, 540
                                                                                                                 540 (9th
                                                                                                                      (9th Cir.
                                                                                                                           Cir. 1989)
                                                                                                                                 1989) (affirming
                                                                                                                                        (affirming that
                                                                                                                                                   that Rule
                                                                                                                                                        Rule 9(b)'s
                                                                                                                                                             9(b)’s
                                                                  8    particularity requirements
                                                                       particularity requirements“may
                                                                                                  "may be
                                                                                                       be relaxed
                                                                                                          relaxed as
                                                                                                                  as to matters within the opposing
                                                                                                                                           opposing party's
                                                                                                                                                    party’s knowledge");
                                                                                                                                                            knowledge”);
                                                                   9   Concha    London, 62 F.3d
                                                                       Concha v. London,    F.3d 1493,
                                                                                                 1493, 1503
                                                                                                       1503 (9th
                                                                                                            (9th Cir.
                                                                                                                 Cir. 1995).
                                                                                                                       1995). Greenlite
                                                                                                                              Greenlite knows
                                                                                                                                        knows exactly
                                                                                                                                              exactly what
                                                                                                                                                      what has been
                                                                                                                                                               been
                                                              10       alleged, with no legitimate practical purpose for this motion. 11
                                                              11                Secondly, facts showing knowledge can be averred generally (F. R. Civ. P. 9(b)), so Plaintiffs’
                                                                                                                                                                    Plaintiffs'
FREELAND COOPER & FOREMAN LLP




                                                                  12   demand for more
                                                                                  more detail
                                                                                       detail of
                                                                                              of knowledge
                                                                                                 knowledgeisis puzzling.
                                                                                                               puzzling. As SAFTI alleged: “At the
                                                                                                                                  alleged: "At the time
                                                                                                                                                   time that
                                                                                                                                                        that it made those
                                                                  13   representations, Greenlite
                                                                       representations, Greenlite knew
                                                                                                  knew them
                                                                                                       them to be false, knowing that: the Liteflam product which it offered
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14   for sale was
                                                                                was made
                                                                                    made in
                                                                                          in Europe;
                                                                                              Europe; exterior
                                                                                                       exterior fire-rated
                                                                                                                 fire-rated glass
                                                                                                                             glass floor/skylight
                                                                                                                                    floor/skylight systems,
                                                                                                                                                   systems, and exterior
                                                                                                                                                                exterior glazed
                                                                                                                                                                         glazed
                                                                  15   systems with an insulated Glass assembly,
                                                                                                       assembly, were
                                                                                                                 were made
                                                                                                                      made and
                                                                                                                           and sold
                                                                                                                               sold in
                                                                                                                                    in California
                                                                                                                                       California by
                                                                                                                                                  by Safti;
                                                                                                                                                     Safti; and
                                                                                                                                                            and that
                                                                                                                                                                that Safti’s
                                                                                                                                                                     Safti's
                                                                  16   fire and safety rated
                                                                                       rated floor
                                                                                             floor did
                                                                                                   did not
                                                                                                       not violate
                                                                                                           violateits
                                                                                                                   itsalleged
                                                                                                                       allegedpatent.”
                                                                                                                               patent." Dkt. 56, p.7:
                                                                                                                                                 p.7: ¶¶ 18. The allegations
                                                                                                                                                         18. The allegations made
                                                                  17      the parties
                                                                       by the parties to this
                                                                                          this action
                                                                                               action provide
                                                                                                      provide more
                                                                                                              more than
                                                                                                                   than sufficient
                                                                                                                        sufficient context
                                                                                                                                    contextfor
                                                                                                                                            forthat
                                                                                                                                                thatknowledge
                                                                                                                                                     knowledge --     that
                                                                                                                                                               -- -- that
                                                                  18   Greenlight would
                                                                       Greenlight would know
                                                                                        know whether
                                                                                             whether the
                                                                                                      the proprietary
                                                                                                          proprietaryfire
                                                                                                                      fire floor
                                                                                                                            floor itit sold
                                                                                                                                       sold on   “Buy America"
                                                                                                                                            on a "Buy America” project was
                                                                  19   made in Europe or the United States, and whether the SAFTI fire floor it is suing over was being sold
                                                              20       in the United States. Under
                                                                                             Under the
                                                                                                   the text
                                                                                                       text of Rule 9(b), SAFTI's
                                                                                                                          SAFTI’s pleading
                                                                                                                                  pleading of
                                                                                                                                           of knowledge
                                                                                                                                              knowledge was proper.
                                                              21                SAFTI hastens
                                                                                      hastens to add that it can and, if so directed, will amend with more detail, as specified
                                                              22       on Appendix A. As
                                                                                      As alleged
                                                                                         alleged there:
                                                                                                  there: the
                                                                                                          the quoted
                                                                                                              quoted misrepresentations
                                                                                                                     misrepresentations are taken verbatim from the webpage
                                                              23
                                                                       1
                                                                       1 Plaintiffs’ moving
                                                                         Plaintiffs' moving papers
                                                                                               papers introduce
                                                                                                         introduce as Exhibit
                                                                                                                        Exhibit BB SAFTI's
                                                                                                                                    SAFTI’s Request
                                                                                                                                               Request for
                                                                                                                                                         for Production
                                                                                                                                                              Production ofof [overdue]
                                                                                                                                                                               [overdue]
                                                              24
                                                                       Documents to Greenlite. Greenlite withholds production
                                                                                                                           production of the documents requested,
                                                                                                                                                           requested, here
                                                                                                                                                                        here calling it a
                                                                       fishing
                                                                       fishing expedition.
                                                                                expedition. ToTo the
                                                                                                   the contrary,
                                                                                                        contrary, as shown
                                                                                                                       shown by
                                                                                                                              by Appendix
                                                                                                                                  Appendix A, SAFTI
                                                                                                                                                 SAFTI is not fishing,
                                                                                                                                                                  fishing, it is
                                                                                                                                                                              is seeking
                                                                                                                                                                                  seeking
                                                              25       documentation ofofacts
                                                                       documentation         acts known
                                                                                                    knownto  to both
                                                                                                                both parties.   Rather, Exhibit
                                                                                                                       parties. Rather,   Exhibit BB to
                                                                                                                                                      to Plaintiffs'
                                                                                                                                                          Plaintiffs’ Motion
                                                                                                                                                                      Motion properly
                                                                                                                                                                                 properly
                                                                       requests, and
                                                                       requests,  and Plaintiffs
                                                                                       Plaintiffs fail
                                                                                                   fail to
                                                                                                        to produce,
                                                                                                           produce, among
                                                                                                                      among other
                                                                                                                              other things,  drawings showing what their fire floor
                                                                                                                                     things, drawings
                                                              26       looks like in the
                                                                                      the field
                                                                                          field (necessary
                                                                                                 (necessary for
                                                                                                              for claims
                                                                                                                  claims construction!),
                                                                                                                          construction!), the
                                                                                                                                           the representations
                                                                                                                                               representations Greenlite made about
                                                                                            and the
                                                                       its own fire floor and    the communications
                                                                                                      communications itit made
                                                                                                                            made about
                                                                                                                                  about SAFTI
                                                                                                                                          SAFTI and
                                                                                                                                                  and SAFTI’s                  Plaintiffs’
                                                                                                                                                       SAFTI's fire floor. Plaintiffs'
                                                              27       Exhibit B is relevant only to show that Plaintiffs take any excuse not to produce key documents.
                                                              28
                                                                       DEFENDANT/COUNTERCLAIMANT'S MPA IN OPPOSITION TO PLAINTIFFS' MOTION TO DISMISS
                                                                       DEFENDANT'S LANHAM ACT AND UCL COUNTERCLAIMS AND TO STRIKE 35 USC § 112 PLEADINGS

                                                                       {00308219}                                                                                                  5
                                                                              Case 3:18-cv-06721-JCS Document 65 Filed 07/05/19 Page 7 of 13


                                                                  1    for Greenlite's
                                                                           Greenlite’s glass
                                                                                       glass fire
                                                                                             fire floor;
                                                                                                   floor; examples
                                                                                                          examples of
                                                                                                                   of Greenlite's
                                                                                                                      Greenlite’s misrepresentation
                                                                                                                                  misrepresentation of country of origin are
                                                                                                                                                    of country
                                                                  2    traceable to individual customers on specified dates;
                                                                                                                      dates; Greenlite’s
                                                                                                                             Greenlite's claims that SAFTI violated its patent
                                                                  3    were published
                                                                       were published at  specified times
                                                                                      at specified  times to
                                                                                                           to glazing
                                                                                                               glazing construction
                                                                                                                        construction professionals
                                                                                                                                     professionals from
                                                                                                                                                   from Chicago
                                                                                                                                                        Chicago to San
                                                                                                                                                                to San
                                                                  4    Francisco, and those publications were discussed by the Presidents of SAFTI and Greenlite.
                                                                   5                   3.                Should Grant
                                                                                              This Court Should Grant Leave
                                                                                                                      Leave to Amend if it
                                                                                                                                        it Determines
                                                                                                                                           Determines that SAFTI's
                                                                                                                                                           SAFTI’s
                                                                                              Lanham Act and Unfair Competition Claims are Insufficient.
                                                                  6
                                                                               However, if the Court wishes that the detail be more fully spelled out, SAFTI does so on the
                                                                               However,
                                                                  7
                                                                       attached Appendix
                                                                       attached Appendix A, the very detailed, redlined proposed Count Three (Lanham Act) (which facts
                                                                  8
                                                                           incorporated into,
                                                                       are incorporated into, and
                                                                                              and form                the Fourth
                                                                                                  form the basis of, the  Fourth Count
                                                                                                                                 Count for
                                                                                                                                        for Unfair
                                                                                                                                            Unfair Business
                                                                                                                                                   Business Practices),
                                                                                                                                                            Practices), and
                                                                   9
                                                                       would seek leave to amend to so plead.
                                                              10
                                                                               “Generally, Rule
                                                                               "Generally, Rule 15
                                                                                                15 advises
                                                                                                   advises the
                                                                                                            the court
                                                                                                                court that
                                                                                                                      that ‘leave shall be
                                                                                                                           'leave shall be freely
                                                                                                                                            freely given
                                                                                                                                                   given when
                                                                                                                                                         when justice
                                                                                                                                                              justice so
                                                              11
                                                                       requires.’ This
                                                                       requires.' This policy
                                                                                       policy is 'to
                                                                                                 ‘to be
                                                                                                     be applied
                                                                                                        applied with
                                                                                                                with extreme
                                                                                                                     extremeliberality.’”
                                                                                                                             liberality.' Eminence Capital, LLC v. Aspeon,
FREELAND COOPER & FOREMAN LLP




                                                                  12
                                                                       Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (citations
                                                                                                                 (citations omitted) (holding that dismissing complaint with
                                                                  13
                                San Francisco, California 94105




                                                                       prejudice was abuse of discretion); see also Petersen v. Boeing Co., 715 F.3d 276, 282 (9th Cir. 2013)
                                 150 Spear Street, Suite 1800




                                                                  14
                                                                       (“In light of the fact that leave to amend ‘should
                                                                       ("In                                       'should be granted with extreme liberality,’
                                                                                                                                                  liberality,' we hold that the
                                                                  15
                                                                       district court abused its discretion in denying Petersen leave to amend.”)
                                                                                                                                         amend.")
                                                                  16
                                                                                Indeed, the Ninth Circuit
                                                                                                  Circuit declared
                                                                                                          declared that
                                                                                                                   that “in
                                                                                                                        "in a line of cases stretching back nearly 50 years, we
                                                                  17
                                                                       have held that in dismissing
                                                                                         dismissing for failure
                                                                                                        failure to state a claim under Rule 12(b)(6),
                                                                                                                                            12(b)(6), ‘a district court
                                                                                                                                                      'a district court should
                                                                  18
                                                                       grant leave to amend even if no request to amend the pleading was made, unless it determines that the
                                                                  19
                                                                       pleading could
                                                                       pleading could not
                                                                                      not possibly
                                                                                          possibly be
                                                                                                   be cured
                                                                                                      cured by
                                                                                                            by the
                                                                                                               the allegation
                                                                                                                   allegation of
                                                                                                                              of other
                                                                                                                                 other facts.’ [Citations] This
                                                                                                                                       facts.' [Citations] This amendment
                                                                                                                                                                 amendment
                                                              20
                                                                       policy is informed
                                                                       policy    informed by Federal
                                                                                             Federal Rule of Civil
                                                                                                             Civil Procedure
                                                                                                                   Procedure 15(a), which
                                                                                                                                    which provides
                                                                                                                                          provides that leave to amend
                                                                                                                                                   that leave    amend
                                                              21
                                                                       should be
                                                                       should    freely granted
                                                                              be freely granted ‘when justice so requires.'
                                                                                                'when justice     requires.’ Although
                                                                                                                             Although Rule
                                                                                                                                      Rule 15(a)
                                                                                                                                           15(a) gives
                                                                                                                                                 gives the trial
                                                                                                                                                            trial court
                                                                                                                                                                  court
                                                              22
                                                                       discretion over
                                                                       discretion over this
                                                                                       this matter,
                                                                                            matter, we
                                                                                                    we have
                                                                                                       have repeatedly
                                                                                                            repeatedly stressed
                                                                                                                       stressed that
                                                                                                                                 that the
                                                                                                                                       the court
                                                                                                                                           court must
                                                                                                                                                 must remain
                                                                                                                                                      remain guided
                                                                                                                                                             guided by
                                                                                                                                                                    by ‘the
                                                                                                                                                                       'the
                                                              23
                                                                       underlying purpose
                                                                       underlying purpose of
                                                                                          of Rule
                                                                                             Rule 15 ... to facilitate decision
                                                                                                                       decision on the merits, rather than on the pleadings or
                                                              24
                                                                       technicalities.’” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (citations omitted) (holding that
                                                                       technicalities.'
                                                              25
                                                                       district court abused
                                                                                      abused its
                                                                                             its discretion
                                                                                                 discretion in
                                                                                                            in dismissing
                                                                                                               dismissing claims
                                                                                                                          claims without
                                                                                                                                 withoutleave
                                                                                                                                         leaveto
                                                                                                                                               toamend).
                                                                                                                                                  amend). In United States ex
                                                              26
                                                                       rel. Krawitt v. Infosys Techs. Ltd., Inc., 342 F. Supp. 3d 958, 967 (N.D. Cal. 2018), this Court granted
                                                              27
                                                                       a motion to dismiss with leave to amend on the grounds that plaintiffs may allege additional facts to
                                                              28
                                                                       DEFENDANT/COUNTERCLAIMANT'S MPA IN OPPOSITION TO PLAINTIFFS' MOTION TO DISMISS
                                                                       DEFENDANT'S LANHAM ACT AND UCL COUNTERCLAIMS AND TO STRIKE 35 USC § 112 PLEADINGS

                                                                       {00308219}                                                                                        6
                                                                              Case 3:18-cv-06721-JCS Document 65 Filed 07/05/19 Page 8 of 13


                                                                  1            False Claims
                                                                       state a False Claims Act
                                                                                            Act claim,
                                                                                                claim, an
                                                                                                       an amendment
                                                                                                          amendment would
                                                                                                                    would not
                                                                                                                          not unduly
                                                                                                                              unduly prejudice
                                                                                                                                     prejudice defendants and plaintiff
                                                                  2    had not acted in bad faith.

                                                                  3             Furthermore, an
                                                                                Furthermore, an amendment
                                                                                                amendment would
                                                                                                          would not
                                                                                                                not unduly
                                                                                                                    unduly prejudice
                                                                                                                           prejudice Plaintiffs.
                                                                                                                                     Plaintiffs.This
                                                                                                                                                 Thiscase
                                                                                                                                                      case isis still
                                                                                                                                                                still in the
                                                                  4    early stages
                                                                       early stages of
                                                                                    of litigation. Greenlite just
                                                                                       litigation. Greenlite just entered
                                                                                                                  entered as
                                                                                                                          as aa party
                                                                                                                                party in      case on May 16, 2019
                                                                                                                                      in this case            2019 and no
                                                                   5   depositions have
                                                                       depositions have been
                                                                                        been taken
                                                                                             taken in
                                                                                                   in this
                                                                                                      this matter. Furthermore, Plaintiffs
                                                                                                           matter. Furthermore, Plaintiffs know full well exactly what has
                                                                  6    been alleged, without doubt.

                                                                  7             Consistent with
                                                                                Consistent with the above authorities,
                                                                                                the above authorities, the
                                                                                                                        the Court
                                                                                                                            Court should
                                                                                                                                  should grant
                                                                                                                                         grant SAFTI
                                                                                                                                               SAFTI leave
                                                                                                                                                     leave to amend its
                                                                                                                                                           to amend
                                                                  8    counterclaim as
                                                                       counterclaim as set forth on Appendix A to this reply if it determines that Rule 9(b) applies, and that
                                                                   9   SAFTI has not satisfied the heightened
                                                                                                   heightened pleading
                                                                                                              pleading requirements. That amendment
                                                                                                                       requirements. That amendment provides the details
                                                              10       (as Ely/Greenlite already know them) to support the strictest reading of Rule 9(b).
                                                              11                B.     SAFTI Properly Pleads Indefiniteness Under 35 U.S.C. § 112
FREELAND COOPER & FOREMAN LLP




                                                                  12            Plaintiffs do not provide any authority
                                                                                Plaintiffs                    authority for the
                                                                                                                            the proposition
                                                                                                                                proposition that SAFTI's
                                                                                                                                                 SAFTI’s affirmative
                                                                                                                                                          affirmative defense
                                                                                                                                                                      defense
                                                                  13       counterclaim for
                                                                       and counterclaim for indefiniteness
                                                                                            indefiniteness under
                                                                                                           under 35
                                                                                                                 35 U.S.C.
                                                                                                                    U.S.C. §§ 112
                                                                                                                              112 should
                                                                                                                                  should be stricken
                                                                                                                                            stricken from
                                                                                                                                                     from the answer and
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14   counterclaim. Rather,
                                                                       counterclaim. Rather, the
                                                                                             the two
                                                                                                  two cases
                                                                                                       cases relied
                                                                                                              relied upon
                                                                                                                      upon by
                                                                                                                            by Plaintiffs
                                                                                                                                Plaintiffs (MediaTek
                                                                                                                                           (MediaTek Inc. v. Freescale
                                                                                                                                                     Inc. v.  Freescale
                                                                  15   Semiconductor, Inc., No. 11-CV-5341
                                                                                                11-CV-5341 YGR,
                                                                                                           YGR, 2014
                                                                                                                2014 WL
                                                                                                                     WL 690161,
                                                                                                                        690161, at
                                                                                                                                at *1 (N.D. Cal. Feb. 21, 2014) and
                                                                  16   Avago Techs. Gen. IP PTE Ltd. v. Elan Microelectronics Corp., No. C04-05385 JW (HRL), 2007 WL
                                                                  17   2103896, at *1 (N.D. Cal. July
                                                                                                 July 20,
                                                                                                      20, 2007),
                                                                                                          2007), address
                                                                                                                 address striking
                                                                                                                         striking previously
                                                                                                                                  previously undisclosed
                                                                                                                                             undisclosed invalidity theories
                                                                  18   from expert reports.
                                                                                   reports.     In contrast,
                                                                                                   contrast, in      case, there
                                                                                                             in this case, there are
                                                                                                                                 are no
                                                                                                                                     no expert
                                                                                                                                         expert reports
                                                                                                                                                 reports at
                                                                                                                                                         at issue,
                                                                                                                                                             issue, and
                                                                                                                                                                    and SAFTI
                                                                                                                                                                        SAFTI
                                                                  19   previously disclosed its affirmative
                                                                                                affirmative defense
                                                                                                            defense and
                                                                                                                    and counterclaim
                                                                                                                        counterclaim under
                                                                                                                                     under 35
                                                                                                                                           35 U.S.C.
                                                                                                                                              U.S.C. § 112 in its Answer to
                                                              20       First Amended Complaint and Amended Counterclaim.
                                                              21                The timing
                                                                                    timing of
                                                                                           of the
                                                                                              the pleadings
                                                                                                  pleadings shoes
                                                                                                            shoesthe
                                                                                                                  the 35
                                                                                                                      35 U.S.C.
                                                                                                                         U.S.C.§§112
                                                                                                                                 112Counterclaim
                                                                                                                                     Counterclaimtotobe
                                                                                                                                                      beappropriate.
                                                                                                                                                         appropriate. On
                                                              22       May 6, 2019, SAFTI served
                                                                                          served its
                                                                                                 its invalidity
                                                                                                     invalidity contentions
                                                                                                                contentionson
                                                                                                                            on Ely. On May
                                                                                                                               Ely. On May 16,
                                                                                                                                           16, 2019,
                                                                                                                                               2019, Greenlite
                                                                                                                                                     Greenlite filed its
                                                              23       new Complaint
                                                                           Complaint against
                                                                                     against SAFTI.               Then,on
                                                                                             SAFTI. Dkt. No. 48. Then,  onMay
                                                                                                                          May20,
                                                                                                                              20, 2019,
                                                                                                                                  2019, Ely
                                                                                                                                        Ely and
                                                                                                                                            and Greenlite
                                                                                                                                                Greenlite issued
                                                                                                                                                          issued their
                                                              24       “Disclosure of Claim Terms For Construction,"
                                                                       "Disclosure                    Construction,” which
                                                                                                                     which added
                                                                                                                           added as
                                                                                                                                 as term
                                                                                                                                    term “(5)
                                                                                                                                         "(5) the two layers of glass are
                                                              25       separated by one or more of the load transferring means.”
                                                                                                                         means."
                                                              26                SAFTI
                                                                                SAFTI timely
                                                                                      timely answered
                                                                                             answered Greenlite’s
                                                                                                      Greenlite's complaint
                                                                                                                  complaint on
                                                                                                                            on May
                                                                                                                               May 31,
                                                                                                                                   31, 2019
                                                                                                                                       2019 (Dkt.
                                                                                                                                            (Dkt. No.      pleading a
                                                                                                                                                  No. 56), pleading
                                                              27       Third Affirmative Defense of Invalidity under 35 U.S.C. §§ 102, 103, and/or 112, and a Counterclaim
                                                              28                     based on those same
                                                                       of invalidity based          same three
                                                                                                         three grounds
                                                                                                               grounds (Id., ¶¶
                                                                                                                             ¶¶ 11-14).
                                                                                                                                11-14). Plaintiffs
                                                                                                                                        Plaintiffs now
                                                                                                                                                   now move
                                                                                                                                                       move to strike
                                                                                                                                                               strike the
                                                                       DEFENDANT/COUNTERCLAIMANT'S MPA IN OPPOSITION TO PLAINTIFFS' MOTION TO DISMISS
                                                                       DEFENDANT'S LANHAM ACT AND UCL COUNTERCLAIMS AND TO STRIKE 35 USC § 112 PLEADINGS

                                                                       {00308219}                                                                                       7
                                                                              Case 3:18-cv-06721-JCS Document 65 Filed 07/05/19 Page 9 of 13


                                                                  1    defense and counterclaim based upon § 112, indefiniteness.
                                                                  2             SAFTI included
                                                                                      included in its Answer the defense and counterclaim
                                                                                                                             counterclaim that the claims are "indefinite
                                                                                                                                                              “indefinite in

                                                                  3    that they do not clearly and precisely inform
                                                                                                              inform persons
                                                                                                                     persons skilled
                                                                                                                             skilled in
                                                                                                                                     in the
                                                                                                                                        the art
                                                                                                                                            art of
                                                                                                                                                of the
                                                                                                                                                   the meaning
                                                                                                                                                       meaning of
                                                                                                                                                               of the
                                                                                                                                                                  the term
                                                                                                                                                                      term ‘the
                                                                                                                                                                           'the
                                                                  4    two layers
                                                                           layers of
                                                                                  of glass
                                                                                     glass are
                                                                                           are separated
                                                                                               separated by
                                                                                                         by one
                                                                                                            oneor
                                                                                                                or more
                                                                                                                   moreof
                                                                                                                        ofthe
                                                                                                                           theload
                                                                                                                               loadtransferring
                                                                                                                                    transferringmeans.’”
                                                                                                                                                 means.' Dkt. No. 56, ¶ 14.
                                                                   5   That May 31 pleading
                                                                                   pleading was in direct response
                                                                                                          response to
                                                                                                                   to Plaintiffs’
                                                                                                                      Plaintiffs' May 16 Complaint
                                                                                                                                         Complaint and
                                                                                                                                                   and Plaintiffs’
                                                                                                                                                       Plaintiffs' May 20
                                                                  6    Claim Construction, raising that phrase. SAFTI could
                                                                                                        phrase. SAFTI could hardly
                                                                                                                            hardly be more diligent in responding.

                                                                  7             Importantly,
                                                                                Importantly, the
                                                                                              the issue
                                                                                                  issue raised
                                                                                                        raised by
                                                                                                               by SAFTI’s      defense and counterclaim
                                                                                                                  SAFTI's §112 defense     counterclaim is identical
                                                                                                                                                           identical to that
                                                                  8    already raised
                                                                       already raised by Plaintiffs;
                                                                                         Plaintiffs; they
                                                                                                     they each
                                                                                                          each present
                                                                                                               present for
                                                                                                                       for construction
                                                                                                                           construction the
                                                                                                                                         the term
                                                                                                                                             term “the
                                                                                                                                                  "the two layers
                                                                                                                                                           layers of glass are
                                                                   9   separated by one
                                                                       separated    one or more of the load transferring
                                                                                                            transferring means.” SAFTI asserts
                                                                                                                         means." SAFTI asserts that,
                                                                                                                                               that, as
                                                                                                                                                     as Ely/Greenlite
                                                                                                                                                        Ely/Greenlite now
                                                              10       construe that term, it is fatally indefinite.
                                                                                                         indefinite. ItIt should
                                                                                                                          should not
                                                                                                                                 not be
                                                                                                                                     be surprising
                                                                                                                                        surprising that these two issues converge, as
                                                              11       “claim construction
                                                                       "claim construction and indefiniteness
                                                                                                indefiniteness analysis
                                                                                                               analysis are
                                                                                                                        are inextricably
                                                                                                                             inextricably intertwined.
                                                                                                                                           intertwined. See Noah Sys., Inc. v.
FREELAND COOPER & FOREMAN LLP




                                                                  12   Intuit Inc., 675 F.3d 1302, 1311 (Fed. Cir. 2012)
                                                                                                                   2012) ("Whether
                                                                                                                         (“Whether a claim
                                                                                                                                     claim complies
                                                                                                                                           complies with
                                                                                                                                                    with the
                                                                                                                                                          the definiteness
                                                                                                                                                              definiteness
                                                                  13   requirement of
                                                                       requirement of 35
                                                                                      35 U.S.C.
                                                                                         U.S.C. §§ 112 ... is
                                                                                                           is aa matter
                                                                                                                 matter of
                                                                                                                         of claim
                                                                                                                             claim construction.");
                                                                                                                                    construction.”); see also DataTern,
                                                                                                                                                              DataTern, Inc. v.
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14   MicroStrategy, Inc., No. CV
                                                                       MicroStrategy,           CV 11-11970-FDS,
                                                                                                   11-11970-FDS, 2017
                                                                                                                 2017 WL
                                                                                                                      WL 1147441,
                                                                                                                         1147441, at
                                                                                                                                  at *4
                                                                                                                                     *4 (D.
                                                                                                                                        (D. Mass.
                                                                                                                                            Mass. Mar. 27, 2017)
                                                                                                                                                           2017)
                                                                  15   (“[m]ore recent
                                                                       ("[m]ore recent cases
                                                                                       cases ... have
                                                                                                 have held
                                                                                                      held that
                                                                                                            that aa determination
                                                                                                                     determination of
                                                                                                                                   of indefiniteness
                                                                                                                                       indefiniteness is intertwined
                                                                                                                                                          intertwined with claim
                                                                  16   construction”); ASM Am., Inc. v. Genus, Inc., 2002 WL 1892200,
                                                                       construction");                                       1892200, at *15 (N.D. Cal. Aug. 15, 2002),
                                                                  17   amended
                                                                       amended sub
                                                                               sub nom.
                                                                                   nom. ASM Am., Inc.
                                                                                        ASMAm.,  Inc. v. Genus, Inc., 2003 WL 21033555 (N.D. Cal. Jan. 10, 2003), aff'd
                                                                                                                                                                  affd
                                                                  18   sub nom. ASM Am., Inc.
                                                                                ASMAm.,  Inc. v.
                                                                                              v. Genus, Inc., 401 F.3d 1340 (Fed. Cir. 2005).
                                                                  19            Thus, the basis for the indefiniteness assertion is contained within the intrinsic language of the
                                                              20       phrase identified by Plaintiffs
                                                                                            Plaintiffs for
                                                                                                       for construction
                                                                                                           construction 11
                                                                                                                        11 days
                                                                                                                           days before. SAFTI’s product
                                                                                                                                before. SAFTI's product is an integrated glass
                                                              21                     separation between fire glass and
                                                                       unit, with no separation                    and the
                                                                                                                        the walkable
                                                                                                                            walkable surface;
                                                                                                                                     surface; nonetheless,
                                                                                                                                              nonetheless, Plaintiffs contend
                                                              22               is encompassed
                                                                       that it is encompassed with
                                                                                              with its
                                                                                                   its patent
                                                                                                       patent describing
                                                                                                              describing two
                                                                                                                          two separated
                                                                                                                               separatedlayers
                                                                                                                                         layersofofglass.         phrase "two
                                                                                                                                                    glass. If the phrase “two
                                                              23       layers of glass separated
                                                                                       separated by one or more of the
                                                                                                                   the load
                                                                                                                       load transferring
                                                                                                                            transferring means"
                                                                                                                                         means” is susceptible to describe a
                                                              24       single integrated glass unit, it is indefinite. SAFTI
                                                                                                                       SAFTI properly
                                                                                                                             properly preserves the issue in its Pleading.
                                                              25                If the Court believes that SAFTI must amend its invalidity construction to track that argument,
                                                              26       SAFTI
                                                                       SAFTI requests
                                                                             requests leave
                                                                                      leave to amend its previously
                                                                                            to amend     previously filed Invalidity Contentions
                                                                                                                    filed Invalidity Contentions accordingly. Where, as
                                                                                                                                                 accordingly. Where,
                                                              27       here, the invalidity contention raises an issue the parties “would
                                                                                                                                   "would have to address in any regard, even if
                                                              28          assumed that Defendants
                                                                       it assumed      Defendants were
                                                                                                  were not
                                                                                                       not diligent,
                                                                                                           diligent, the
                                                                                                                     the lack
                                                                                                                         lack of     prejudice at all to Plaintiffs
                                                                                                                              of any prejudice           Plaintiffs from the
                                                                       DEFENDANT/COUNTERCLAIMANT'S MPA IN OPPOSITION TO PLAINTIFFS' MOTION TO DISMISS
                                                                       DEFENDANT'S LANHAM ACT AND UCL COUNTERCLAIMS AND TO STRIKE 35 USC § 112 PLEADINGS

                                                                       {00308219}                                                                                             8
                                                                             Case 3:18-cv-06721-JCS Document 65 Filed 07/05/19 Page 10 of 13


                                                                  1    proposed amendments would lead to Court to exercise its discretion and still grant Defendants' motion
                                                                  2    for leave to amend their invalidity contentions. See Karl Storz Endoscopy-Am., 2016 WL 2855260, at
                                                                  3       (‘[T]he
                                                                       *3 (` [The court retains discretion to grant leave to amend even in the absence of diligence so long as
                                                                  4    there is no prejudice to the opposing
                                                                                                    opposing party.’);
                                                                                                             party.'); Twilio, Inc. v. TeleSign Corp., 2017 WL 3581186, at *4
                                                                   5   (N.D. Cal. Aug. 18, 2017); Synchronoss Technologies, Inc. v. Dropbox Inc., 2018 WL 5619743, *5 -
                                                                  6    *7 (N.D. Cal. 2018).

                                                                  7             The assertion of
                                                                                The assertion    indefiniteness under
                                                                                              of indefiniteness  under§§ 112 was timely
                                                                                                                         112 was timely and properly
                                                                                                                                            properly raised
                                                                                                                                                     raised in SAFTI's
                                                                                                                                                               SAFTI’s
                                                                  8    Answer, and
                                                                       Answer,     specifies the
                                                                               and specifies     exact phrase
                                                                                             the exact phrase claimed
                                                                                                              claimed to be indefinite.
                                                                                                                      to be  indefinite. The claim
                                                                                                                                             claim raises
                                                                                                                                                    raises the
                                                                                                                                                            the intrinsic
                                                                                                                                                                 intrinsic
                                                                   9   indefiniteness of a phrase already identified by Plaintiffs for claim construction, and its consideration
                                                              10       creates no
                                                                       creates    prejudice to
                                                                               no prejudice to Plaintiffs.
                                                                                               Plaintiffs. IfIf any
                                                                                                                 anyamendment
                                                                                                                     amendment to
                                                                                                                                to SAFTI's
                                                                                                                                    SAFTI’s invalidity
                                                                                                                                             invalidity contentions
                                                                                                                                                         contentions is required
                                                                                                                                                                         required
                                                              11       following
                                                                       following the
                                                                                  the recent
                                                                                      recent new
                                                                                             new Complaint
                                                                                                 Complaint and
                                                                                                           and Answer,
                                                                                                               Answer, SAFTI
                                                                                                                       SAFTIprays
                                                                                                                             praysfor
                                                                                                                                   for leave
                                                                                                                                        leave to
                                                                                                                                               to provide
                                                                                                                                                  provide it. Such an
                                                                                                                                                          it. Such
FREELAND COOPER & FOREMAN LLP




                                                                  12   amendment would not prejudice Plaintiffs in any way as Plaintiffs have notice of the 35 U.S.C. § 112
                                                                  13   counterclaim, and the parties are in the early stages of litigation.
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14            IV.  CONCLUSION
                                                                                IV. CONCLUSION
                                                                  15            The fraud pleading rules do not apply to SAFTI’s
                                                                                                                         SAFTI's Lanham Act and Unfair Competition counts,
                                                                  16               Rule 9(b)
                                                                       but even if Rule 9(b) applied,
                                                                                             applied, the
                                                                                                       the counts
                                                                                                           counts are
                                                                                                                  are adequately
                                                                                                                       adequately pled, and
                                                                                                                                        and Plaintiffs
                                                                                                                                            Plaintiffs know exactly
                                                                                                                                                            exactly what
                                                                                                                                                                    what is
                                                                  17   being alleged
                                                                       being alleged -- --
                                                                                        -- their
                                                                                            their disingenuous
                                                                                                   disingenuous contrary
                                                                                                                contrary assertion
                                                                                                                         assertion notwithstanding. However, if
                                                                                                                                   notwithstanding. However,        Court
                                                                                                                                                             if the Court
                                                                  18   requests a more detailed description of the Unfair Competition Claim and the Lanham Act claim upon
                                                                  19   which it is based, SAFTI asks leave to amend the Third Cause of Action, as stated on Appendix A.
                                                              20                On May 31, 2019, SAFTI timely Answered
                                                                                                              Answered Plaintiffs’
                                                                                                                       Plaintiffs' May 16, 2019
                                                                                                                                           2019 Complaint,
                                                                                                                                                Complaint, and alleged
                                                              21       that a phrase asserted by Plaintiffs for claim construction on May 20, 2019 was indefinite under §112.
                                                              22       There
                                                                       There is no reason
                                                                                   reason or authority
                                                                                             authority to strike
                                                                                                          strike that
                                                                                                                 that asserted
                                                                                                                      asserted ground
                                                                                                                               ground for invalidity,
                                                                                                                                          invalidity, and no equitable
                                                                                                                                                             equitable reason
                                                              23       not to permit itit from
                                                                                          from being
                                                                                               being raised.  Plaintiffs’Motion
                                                                                                      raised. Plaintiffs' Motionto
                                                                                                                                 to Strike
                                                                                                                                    Strike should
                                                                                                                                           should be denied.
                                                              24                                                      Respectfully submitted,
                                                              25                                                      FREELAND COOPER & FOREMAN LLP
                                                                                                                      BIELEN & LAMPE
                                                              26

                                                              27              July 5, 2019
                                                                       Dated: July                                    By /s/
                                                                                                                           /s/Mark
                                                                                                                              MarkI.I. Schickman
                                                                                                                                       Schickman ______________
                                                                                                                      Attorneys for Defendant and Counter-Claimant
                                                              28                                                      O'Keeffe's, Inc., d/b/a SaftiFirst
                                                                       DEFENDANT/COUNTERCLAIMANT'S MPA IN OPPOSITION TO PLAINTIFFS' MOTION TO DISMISS
                                                                       DEFENDANT'S LANHAM ACT AND UCL COUNTERCLAIMS AND TO STRIKE 35 USC § 112 PLEADINGS

                                                                       {00308219}                                                                                          9
                                                                             Case 3:18-cv-06721-JCS Document 65 Filed 07/05/19 Page 11 of 13


                                                                   1                                                     Appendix A
                                                                   2                  COUNT III: VIOLATION OF LANHAM ACT (AGAINST GREENLITE)
                                                                   3            15.
                                                                                15.       Cross defendant Greenlite is a Canadian Company, offering for sale and selling fire and
                                                                   4                                           in America,
                                                                        safety rated glazing in several states in America, including,
                                                                                                                           including, for example,
                                                                                                                                          example, California,
                                                                                                                                                   California, Tennessee and
                                                                   5    Illinois. The
                                                                                  Thefalse
                                                                                      false comments
                                                                                             comments alleged
                                                                                                      alleged below
                                                                                                              below were
                                                                                                                    were made
                                                                                                                         made in
                                                                                                                               in connection
                                                                                                                                  connection with
                                                                                                                                             with the
                                                                                                                                                  the commercial
                                                                                                                                                      commercial enterprise
                                                                   6    of selling
                                                                           selling fire and
                                                                                        and safety
                                                                                             safety rated
                                                                                                     rated glazing,
                                                                                                            glazing, including
                                                                                                                      including flooring,
                                                                                                                                flooring, in promotion
                                                                                                                                             promotion of interstate
                                                                                                                                                           interstate and
                                                                                                                                                                      and foreign
                                                                                                                                                                          foreign
                                                                   7    commerce.
                                                                   8            16.
                                                                                16.       Cross-Complainant Safti
                                                                                          Cross-Complainant Safti is in competition
                                                                                                                        competition with Greenlite
                                                                                                                                         Greenlite in
                                                                                                                                                   in the fire and safety glazing
                                                                   9    market in the United States. Greenlite and
                                                                                             States. Greenlite and Safti
                                                                                                                   Safti have
                                                                                                                         have competed
                                                                                                                              competed for the same fire and safety glazing
                                                                  10    related jobs, in states including Tennessee, Illinois and California.
                                                                  11            17.
                                                                                17.       Some jobs referenced in paragraph 16 above have “buy America” provisions, requiring
                                                                                                                                          "buy America"
FREELAND COOPER & FOREMAN LLP




                                                                  12    that the goods provided
                                                                                       provided be
                                                                                                be manufactured
                                                                                                   manufactured in
                                                                                                                 in America.                        “buy America"
                                                                                                                    America. In an effort to obtain "buy America” jobs, and
                                                                  13       order to
                                                                        in order  to obtain
                                                                                      obtain fire
                                                                                              fire rated
                                                                                                    ratedglazing
                                                                                                          glazing jobs,
                                                                                                                   jobs, inincompetition
                                                                                                                              competition with
                                                                                                                                           with Safti,
                                                                                                                                                 Safti, Greenlite
                                                                                                                                                         Greenlite made
                                                                                                                                                                   made several
                                                                                                                                                                         several
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14    misrepresentations including the following:
                                                                  15            •         representing that it was supplying materials manufactured in America;
                                                                  16            •         representing that
                                                                                          representing  that fire
                                                                                                             fire and safety floors
                                                                                                                  and safety floors could
                                                                                                                                    could not be
                                                                                                                                              be obtained
                                                                                                                                                  obtained from
                                                                                                                                                            from any
                                                                                                                                                                  any American
                                                                                                                                                                      American
                                                                  17                      manufacturer;
                                                                  18            •         representing that
                                                                                          representing that it produced
                                                                                                               produced "the
                                                                                                                        “the only
                                                                                                                             only exterior
                                                                                                                                  exterior fire
                                                                                                                                           fire-rated glass floor/skylight
                                                                                                                                                rated glass  floor/skylight system
                                                                                                                                                                            system
                                                                  19                      available in North America”;
                                                                                                             America";
                                                                  20            •         representing that
                                                                                          representing  that itit made
                                                                                                                  made "the
                                                                                                                       “the only
                                                                                                                            only exterior
                                                                                                                                 exterior glazed
                                                                                                                                          glazed system
                                                                                                                                                 system with an
                                                                                                                                                             an insulated
                                                                                                                                                                 insulated Glass
                                                                                                                                                                           Glass
                                                                  21                      assembly for North America”;
                                                                                                             America";
                                                                  22            •         representing, without
                                                                                          representing, without any
                                                                                                                any reasonable
                                                                                                                    reasonable basis
                                                                                                                               basis therefor,
                                                                                                                                      therefor, that
                                                                                                                                                 that Safti’s
                                                                                                                                                      Safti's fire and safety related
                                                                  23                      flooring violated the patent on Greenlite’s product.
                                                                  24                  •          On its
                                                                                             (a) On  its website,
                                                                                                         website,https://greenliteglass.com/product/liteflam/,
                                                                                                                  https://greenliteglass.com/product/liteflam/, Greenlite
                                                                                                                                                                Greenlite describes
                                                                                                                                                                          describes
                                                                  25                             Liteflam fire
                                                                                             its Liteflam fire floor
                                                                                                                floor "the
                                                                                                                       “the only
                                                                                                                             onlyexterior
                                                                                                                                  exteriorfire-rated
                                                                                                                                            fire-rated glass
                                                                                                                                                        glassfloor/skylight
                                                                                                                                                               floor/skylight system
                                                                                                                                                                               system
                                                                  26                         available in
                                                                                             available     North America"
                                                                                                        in North America” and
                                                                                                                          and as “the only
                                                                                                                              as "the only exterior
                                                                                                                                            exterior glazed
                                                                                                                                                     glazed system
                                                                                                                                                            system with
                                                                                                                                                                   with an
                                                                  27                         insulated Glass
                                                                                             insulated       assembly for
                                                                                                       Glass assembly for North
                                                                                                                           North America".
                                                                                                                                  America”.               Greenlite knows
                                                                                                                                                          Greenlite knows those
                                                                                                                                                                           those
                                                                  28
                                                                       DEFENDANT/COUNTERCLAIMANT'S MPA IN OPPOSITION TO PLAINTIFFS' MOTION
                                                                       TO DISMISS DEFENDANT'S LANHAM ACT AND UCL COUNTERCLAIMS AND TO
                                                                       STRIKE 35 USC § 112 PLEADINGS

                                                                       {00308211 2}
                                                                                 2}
                                                                             Case 3:18-cv-06721-JCS Document 65 Filed 07/05/19 Page 12 of 13


                                                                   1                       representations to
                                                                                           representations to be untrue,
                                                                                                                 untrue, as it knew that SAFTI made and sold an exterior fire-
                                                                   2                                   floor/skylight system,
                                                                                           rated glass floor/skylight system, and
                                                                                                                              and an exterior glazed system with an insulated
                                                                                                                                                                    insulated
                                                                   3                       Glass assembly in and for the United States.
                                                                   4                  ••   (b) In
                                                                                           (b)     furtherance of the
                                                                                               In furtherance      themisrepresentations
                                                                                                                       misrepresentations listed
                                                                                                                                           listed above,
                                                                                                                                                   above, Greenlite,
                                                                                                                                                           Greenlite, through
                                                                                                                                                                       through
                                                                   5                       individuals including
                                                                                           individuals including Ryan
                                                                                                                 Ryan Dennett,
                                                                                                                      Dennett, its President,
                                                                                                                                   President, falsely represented
                                                                                                                                                      represented to building
                                                                                                                                                                     building
                                                                   6                       professionals and glass suppliers
                                                                                                                   suppliers that
                                                                                                                             that O’Keeffe’s did not
                                                                                                                                  O'Keeffe's did not make
                                                                                                                                                     make an exterior fire-rated
                                                                   7                       glass floor/skylight
                                                                                           glass floor/skylight system
                                                                                                                 systemthat
                                                                                                                        thatitit could
                                                                                                                                 could legally
                                                                                                                                        legallysell
                                                                                                                                                sell in
                                                                                                                                                      in the United States
                                                                                                                                                         the United States as
                                                                                                                                                                           as it
                                                                   8                       violated Greenlite’s
                                                                                           violated             patent; the instances
                                                                                                    Greenlite's patent;      instances of
                                                                                                                                       of that
                                                                                                                                           that misrepresentation
                                                                                                                                                 misrepresentation being
                                                                                                                                                                   being made
                                                                                                                                                                         made
                                                                   9                       include aa May,
                                                                                           include    May, 2017
                                                                                                           2017 communication
                                                                                                                communication from
                                                                                                                              from Ryan
                                                                                                                                   Ryan Dennett
                                                                                                                                        Dennett which
                                                                                                                                                which was received by
                                                                                                                                                      was received
                                                                  10                       architects Gensler Associates
                                                                                                              Associates in Chicago, and the same misrepresentation made by
                                                                  11                       him or about July 24, 2017 to ACR glazing in San Francisco.
FREELAND COOPER & FOREMAN LLP




                                                                  12                  ••       Subsequent to making one or more of the misrepresentations
                                                                                           (c) Subsequent                              misrepresentations referred
                                                                                                                                                          referred to
                                                                                                                                                                   to in ¶ 3,
                                                                  13                       above, in a telephone
                                                                                           above,       telephone conversation,
                                                                                                                  conversation, Ryan
                                                                                                                                Ryan Dennett
                                                                                                                                     Dennett told
                                                                                                                                             told William
                                                                                                                                                  William O’Keeffe
                                                                                                                                                          O'Keeffe that he
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14                       was not familiar with how SAFTI’s
                                                                                                                     SAFTI's fire rated glass floor was manufactured and had
                                                                  15                       never said that SAFTI’s
                                                                                                           SAFTI's fire rated glass floor violated any patent.
                                                                  16                  ••           times, including
                                                                                           (d) At times,   including on July
                                                                                                                        July 26,
                                                                                                                             26, 2017,
                                                                                                                                  2017, Greenlite,
                                                                                                                                        Greenlite, through
                                                                                                                                                    through its
                                                                                                                                                             its President
                                                                                                                                                                 President Ryan
                                                                                                                                                                           Ryan
                                                                  17                       Dennett, represented to customers and potential customers, including, ACR Glass in
                                                                  18                       San Francisco, that
                                                                                           San Francisco, that its                        was 100%
                                                                                                               its fire rated glass floor was 100% domestic
                                                                                                                                                   domestic USA made and
                                                                  19                       manufactured, with
                                                                                           manufactured, with the
                                                                                                              the listed
                                                                                                                  listed exception
                                                                                                                         exception of
                                                                                                                                   of specified
                                                                                                                                      specified screws
                                                                                                                                                screws and
                                                                                                                                                       and bolt
                                                                                                                                                           bolt assemblies.
                                                                                                                                                                assemblies. It
                                                                  20                              while representing
                                                                                           did so while  representing that itit met
                                                                                                                                met "Buy
                                                                                                                                     “Buy America"
                                                                                                                                          America” qualifications
                                                                                                                                                    qualifications as
                                                                                                                                                                   as generally
                                                                                                                                                                      generally
                                                                  21                       required by
                                                                                           required       CFR §§ 661.5
                                                                                                    by 49 CFR     661.5 on
                                                                                                                         onpublic
                                                                                                                            publicprojects,
                                                                                                                                   projects, including
                                                                                                                                              including the
                                                                                                                                                         the San
                                                                                                                                                              San Francisco
                                                                                                                                                                   Francisco
                                                                  22                       Transbay
                                                                                           Transbay Terminal.
                                                                                                    Terminal. ItIt did
                                                                                                                   did so
                                                                                                                        so knowing
                                                                                                                           knowing that
                                                                                                                                    that the
                                                                                                                                          the representation
                                                                                                                                               representation was untrue, and that
                                                                  23                       the major component of its product, the glazing itself, was manufactured in Europe,
                                                                  24                       and knowing that its product
                                                                                                                product did
                                                                                                                        did not
                                                                                                                            not qualify
                                                                                                                                qualify under “Buy America"
                                                                                                                                        under "Buy America” regulations.
                                                                  25            17.18. At
                                                                                4-7,18. At the
                                                                                            the time
                                                                                                time that    made those
                                                                                                     that it made  those representations,
                                                                                                                          representations, Greenlite
                                                                                                                                           Greenlite knew
                                                                                                                                                     knew them
                                                                                                                                                           them to     false,
                                                                                                                                                                to be false,
                                                                  26    knowing that: the Liteflam product which
                                                                                                           which it offered for sale was made in Europe;
                                                                                                                                                 Europe; exterior fire-rated
                                                                  27    glass floor/skylight
                                                                        glass floor/skylight systems,
                                                                                             systems, and
                                                                                                      and exterior
                                                                                                          exterior glazed
                                                                                                                   glazed systems
                                                                                                                          systems with     insulated Glass
                                                                                                                                  with an insulated  Glass assembly,
                                                                                                                                                           assembly, were
                                                                                                                                                                     were
                                                                  28
                                                                       DEFENDANT/COUNTERCLAIMANT'S MPA IN OPPOSITION TO PLAINTIFFS' MOTION
                                                                       TO DISMISS DEFENDANT'S LANHAM ACT AND UCL COUNTERCLAIMS AND TO
                                                                       STRIKE 35 USC § 112 PLEADINGS

                                                                       {00308211 2}
                                                                                 2}
                                                                               Case 3:18-cv-06721-JCS Document 65 Filed 07/05/19 Page 13 of 13


                                                                   1    made and sold in California
                                                                                         California by
                                                                                                    by Safti;
                                                                                                       Safti; and
                                                                                                              and that
                                                                                                                  that he
                                                                                                                       he had
                                                                                                                          had no basis
                                                                                                                                 basis to believe
                                                                                                                                          believe that
                                                                                                                                                  that Safti’s
                                                                                                                                                       Safti's fire and safety
                                                                   2    rated floor violates its alleged patent.
                                                                   3   1.19.
                                                                       4,19.           Greenlite made the representations
                                                                                       Greenlite          representations set forth above willfully and maliciously and with
                                                                   4       the purpose and the effect of taking business away from Safti
                                                                                                                                   Safti and
                                                                                                                                         and to
                                                                                                                                             to harm
                                                                                                                                                harm Safti’s
                                                                                                                                                     Safti's reputation within
                                                                   5                                                      result of
                                                                           the fire and safety rated glass industry. As a result of those
                                                                                                                                     those misrepresentations,
                                                                                                                                           misrepresentations, Safti has lost fire
                                                                   6       and safety glass flooring business and
                                                                                                              and lost
                                                                                                                   lost reputation,
                                                                                                                        reputation, causing
                                                                                                                                    causing damage
                                                                                                                                            damage to
                                                                                                                                                    to Safti
                                                                                                                                                       Safti in a sum subject to
                                                                   7       proof.
                                                                   8            18.20. Through
                                                                                4-8,20. Through the
                                                                                                 the facts
                                                                                                     facts alleged
                                                                                                           alleged in paragraphs
                                                                                                                      paragraphs 15-19, above, Greenlite violated the Lanham
                                                                                                                                                                      Lanham
                                                                   9    Act, 15 U.S.C.A. § 1125, et seq.
                                                                  10

                                                                  11
FREELAND COOPER & FOREMAN LLP




                                                                  12

                                                                  13
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                       DEFENDANT/COUNTERCLAIMANT'S MPA IN OPPOSITION TO PLAINTIFFS' MOTION
                                                                       TO DISMISS DEFENDANT'S LANHAM ACT AND UCL COUNTERCLAIMS AND TO
                                                                       STRIKE 35 USC § 112 PLEADINGS

                                                                       {00308211 2}
                                                                                 2}
